Tateor, Chief-Justice.
The refusal of permission by the Court to add the pleas, was a subject within its discretion, and cannot be made the ground of appeal. (Armstrong v. Wright, 1 Hawks, 93.)
The evidence relative to the account was properly left to the Jury, for it is their province in a Court of Law to decide what credit is to be attached to the whole or part of any statement, whether oral or written. (Dougl. 781.)
The general rule is, that if a party relies upon an account produced for the purpose of claiming credit, the account must be taken all together; the party may indeed contradict or disprove it, but if he do not, it is evidence to the Jury. (5 Taunton, 245.)